DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 07/19/2021.  Claims 6-8, 10-11, and 14-15 are still pending in the application.

Information Disclosure Statement
The information disclosure statements filed 6/8/2021 and 7/19/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Allowable Subject Matter
Claims 6-8, 10-11, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination and in view of the outstanding response filed on 07/19/2021 meticulously pointed out the differences between the claimed limitations against those in the applied art of record, appears to fail to show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "wherein: when the uplink control channel format is a first uplink control channel format, the controller determines a sequence based on a cyclic shift that depends on the uplink control information, maps the sequence within first resource blocks assigned for the uplink control channel, and does not map a demodulation reference signal within the first resource blocks, and when the uplink control channel format is a second uplink control channel format other than the first uplink control channel format, the controller maps a demodulation reference signal within second resource blocks assigned for the uplink control channel and does not map the sequence within the second resource blocks," structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 3, 2021